 1

 2                                                                         DEC O6 2019
 3                                                             CLEPf. . IJ S O:;:,"' ~'l:'T 1~0UPT
                                                            snu~- ~r.N •: 1s·; ~,,:, r or- c~ .. ,r ut'l. r--ilA
 4                                                          BY                                     O~ ~u . Y

 5
 6

 7
 8
 9
                            UNITED STATES DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,                 Case No.: 19-CR-04584-LAB

13                 Plaintiff,                   ORDER GRANTING THE UNITED
14                                              STATES' MOTION TO DISMISS THE
            V.                                  SUPERSEDING INFORMATION AS TO
15                                              DEFENDANT SANDY MILAN-PONCE
16    SANDY MILAN-PONCE (2),
17                 Defendant.
18
19
           This matter comes before the Court upon the application of the United States of
20
     America to dismiss without prejudice the Superseding Information in this case as to
21
     Defendant Sandy Milan-Ponce under Rule 48(a) of the Federal Rules of Criminal
22
     Procedure. For reasons stated in the motion, the court finds that the interests of justice
23
   and judicial economy are served by granting the requested dismissal.
24
25 II
26 II
27 II
28 II
 1        WHEREFORE, IT IS HEREBY ORDERED that the government's application
 2 to dismiss without prejudice the Superseding Information as to Defendant Sandy Milan-
 3 Ponce is GRANTED.
 4
 5 DATED:
                 11,/4/11
 6                                       HON.       S. CRAWFORD
                                         UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
